The plaintiff in error, hereinafter called defendant, was convicted of transporting intoxicating liquor and was sentenced to pay a fine of $50 and to be imprisoned in the county jail for 30 days.
The testimony, in substance, on the part of the state, is that the sheriff and two other officers of Kiowa county were driving on the streets of the city of Hobart and saw the defendant come out of an alley, watched him cross and *Page 386 
recross a street. The sheriff called defendant by name, and the defendant came up near the car in which the sheriff and the other parties were driving, and when defendant discovered the parties he reached in his pocket and took out a bottle of whisky and dropped it down by his feet. The sheriff saw him drop the bottle, got out, picked it up, and arrested the defendant and filed a charge of transporting. The defendant contends that this whisky was obtained from him by an unlawful search of his person, and that he was first unlawfully arrested on mere suspicion, and that the officers searched him and found no whisky on his person, but discovered a pint in the weeds a short distance from where the arrest had been made. The testimony is in conflict. The jury heard the testimony and found the defendant guilty. This court has repeatedly held that, where there is any competent testimony to sustain the verdict of the jury, it would not disturb it. In Rhodes v. State, 46 Okla. Crim. 219, 287 P. 812, in the first paragraph of the syllabus, the court said:
"A peace officer without a warrant may arrest a person for any violation of the prohibitory liquor law committed in his presence and may seize any intoxicating liquor in the possession or immediate presence of the person arrested."
The evidence in this case was legally obtained and is sufficient to support the verdict of the jury.
EDWARDS and CHAPPELL, JJ., concur. *Page 387